UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to GelTech Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 0-52993 56-2600575 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation or Organization) File Number) Identification No.) Address of Principal Executive Office: 1460 Park Lane South, Suite 1, Jupiter, Florida33458 Registrant’s telephone number, including area code: (561) 427-6144 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001, par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.oYesoNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYesoNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yeso No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $11,430,000 based on December31, 2010 closing price of $1.20 per share. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 22,104,570 shares outstanding as of September27, 2011. INDEX PAGE PART I Item 1. Business. 3 Item 1A. Risk Factors. 16 Item 1B. Unresolved Staff Comments. 16 Item 2. Properties. 16 Item 3. Legal Proceedings. 16 Item 4. (Removed and Reserved). 16 PART II Item 5. Market for Registrant’s Common Equity andRelated Shareholder Matters and Issuer Purchases of Equity Securities. 17 Item 6. Selected Financial Data. 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 31 Item 8. Financial Statements and Supplementary Data. 31 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 31 Item 9A. Controls and Procedures. 31 Item 9B. Other Information. 32 PART III Item 10. Directors, Executive Officers and Corporate Governance. 33 Item 11. Executive Compensation. 37 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 43 Item 13. Certain Relationships and Related Transactions, and Director Independence. 45 Item 14. Principal Accountants Fees and Services. 46 PART IV Item 15. Exhibits, Financial Statement Schedules. 46 SIGNATURES 48 2 PART I ITEM 1. BUSINESS GelTech Solutions, Inc. is a Delaware corporation organized in 2006.Our current business model is focused on the following environmentally friendly products: ● FireIce® – a fire suppression product, ● Soil₂O™ – "Dust Control" - a dust control product we introduced in fiscal 2011, which substantially reduces water usage, ● Soil₂O™-a line of agricultural moisture retention products, and ● FireIce® Home Defense Unit – a product for homeowner's to protect their homes and property from advancing wildfires. Gel Tech also has other products which it is not currently focusing on commercializing. They are: ● SkinArmor™ – an ointment used for protecting skin from direct flame and high temperatures, ● IceWear™ – a garment line to assist in cooling body temperature, and ● WeatherTech Innovations® – our hurricane suppression project. FireIce® Industry Overview The fire suppression systems market is estimated to reach $1.6billion a year by 2014 according to a 2009 Global Industry Analysts report. According to an article published by the Building and Fire Research Laboratory of the National Institute of Standards and Technology, as early as 1994, the lack of availability of halon fire suppressants sparked worldwide efforts in developing alternative firefighting agents and delivery systems.Continuing the trend, on November 12, 2010, at the Twenty-Second Meeting of the Parties to the Montreal Protocol on Substances that Deplete the Ozone Layer, the United Nations Environment Programme adopted a resolution urging States to intensify development of acceptable halon alternatives for fire extinguishing systems used in aircraft and hand-held fire extinguishers. 3 Our fire suppression business has two marketing thrusts: ● suppression of structural and other fires within cities and towns, and ● suppression of wildland fires such as forest fires managed by federal and state governments. According to the National Fire Protection Association, in 2009 there were 1,348,500 fires in the United States that caused approximately $12.5billion in damages. In 2010, there were 26,748 structural fires in New York City alone. The New York City Fire Department, which we believe is the largest fire department in the world, has an operating budget for fiscal year 2011 of $1.6billion. In a 2009 report by Headwaters Economics, local and federal agencies currently spend approximately $3 billion annually on the suppression of forest fires. For fiscal year 2011, Congress appropriated nearly $384 million to the Forest Service Wildland Fire Management Account for the suppression of wildfires.In addition, the Department of Homeland Security, which we refer to as Homeland Security, through their Assistance to Firefighters Grant has distributed funds to allow firefighting departments to purchase critical firefighting gear equipment and other fire suppression necessities. According to Homeland Security’s website, Homeland Security awarded approximately $405 million under the Assistance to Firefighters Grant for fiscal year 2011. The Product FireIce® is the registered trade name of our fire suppression product. FireIce® is a dry powder that when added to water in very low concentrations (0.1 to 1.2percent by weight), rapidly absorbs water to produce a gel whose consistency depends on the selected concentration. The dry powder is self dispersing in many applications, or can be easily mixed with water. Within seconds of being mixed with water, FireIce® is ready to use and turns into a fire preventing, heat absorbing and fire suppressing gel. In many applications the gel forms a cohesive layer which acts as a vapor barrier and prolongs the effectiveness of the water. Due to the gel layer created by FireIce® on burning and adjacent objects, FireIce® also has the ability to suffocate a fire. FireIce® has the following properties. We believe it: ● is non-toxic, ● is environmentally safe, ● is non-corrosive to metals, ● mixes easily with water, ● will not clog or stick in spraying devices, ● reduces the threat of a fire rekindling, ● extinguishes fires more rapidly than traditional methods, and ● saves customers cost on freight when compared to competitors. 4 Uses There are many existing and potential uses for FireIce®. We believe it can be an extremely valuable tool for firefighters because: ● When mixed with water, it can be dispersed and applied by all types of application equipment used in direct fire suppression, such as pressurized waterextinguishers, pumper trucks, aircraft, backpack extinguishers, or even hand held spray bottles. ● Firefighters can apply FireIce® directly to buildings and other structures exposed to an advancing fire. ● FireIce® can also be rapidly sprayed on foliage to prevent the spread of fires. ● FireIce® absorbs many times its own weight in water and forms a gel producing increased droplet sizes that reduce drift and evaporation when dropped aerially. According to the National Interagency Fire Center, drought conditions in the U.S. were so severe for the first five months of 2011 that nearly every state had experienced a wildfire, and by June, about 3.2 million acres of land had been burned by wildfires compared to a total of 3.4 million acres burned by wildfires for the entire year of 2010.Furthermore, in April 2011, the State of Texas burned from border to border as wildfires consumed more than two million acres in every region of the state.In September 2011, Texas was ravaged by wildfires destroying over 550 residencies and structures.In June 2011, Arizona sustained major wildfires which caused an estimated $109 million in damages. Fires are not only a major problem in the United States. In August 2010, Russia suffered immense forest fires causing more than 60 casualties, destroying one third of all crops, and resulting in a nationwide ban on grain exports by the world’s third largest wheat producer.The total damages were estimated to be up to $15 billion to the Russian economy (or one percent of Russia’s Gross Domestic Product). In June 2011, more than 400 wildfires ignited in Siberia and raised fears that Russia may face damages similar to the wildfires of 2010.Furthermore, from June 2011 through September 2011, more than 700,000 hectares of Siberia and Russia’s Far East territories had been burnt by wildfires, which is more than triple the area burned during the summer of 2010. In December 2010, a mammoth fire in Mount Carmel, Israel became one of the worst natural disasters in the country’s history.Over 40 people died, 17,000 individuals were forced to evacuate, and nearly six months later, the government appropriated over $54 million for the restoration and rehabilitation of the city and the Carmel Forest. FireIce® can play a major role in putting out and containing wildland fires, including forest fires, by being sprayed from airplanes directly over such fires, including in areas too dangerous for ground-based firefighters to enter. FireIce® can also be sprayed from tanker trucks on the edges of these fires. FireIce® also has a number of potential retail and consumer uses: ● It can be sprayed out of fire extinguishers. ● It can be used in a spray bottle by professionals, such as welders, who work with blowtorches. 5 Sales and Marketing After we received independent third party laboratory certification (UL-711 2-A; UL-711 40-A, and a Custom Rubber and Tire Fire Listing), we began marketing FireIce® initially to local fire departments and local government officials. None of our competitors have these UL-711 certifications. Accordingly, we have the only gel that canbe soldto fire departments for application directly on fires. Competitive gels can be applied to structures which are not burning as a retardant but not as a fire suppressant. We began sales of Soil₂O™ “Dust Control” in Southern California in December 2010 and havefour full-time employees responsible for selling the product.During fiscal 2011, Soil₂O™ “Dust Control” accounted for 12% of our revenue, and for the quarter ending September 30, 2011 it appears it will account for 75% of our revenue. We market and sell FireIce® through fire equipment distributors, online and direct marketing, and attendance at fire industry national trade shows as well as through our team of four people who call on potential customers and respond to inquiries. Because of the wildfires which threaten the United States each year, we understand the potential for FireIce® and the tremendous marketplace for Aerial firefighting in conjunction with the United States Forest Service, which we refer to as the Forest Service. In March 2011, GelTech was notified by the Forest Service that FireIce® would be listed on the Forest Service’s Qualified Products List, which we refer to as the QPL List.Inclusion on the QPL List qualifies our product for use to fight brush and wildfires on State and National Park lands. GelTech anticipates that this listing will lead to a substantial increase in the sales of FireIce® in the future. We have developed a Home Defense Unit which we launched October 15, 2010.In order to generate interest in the Home Defense Unit, in October 2010, we launched an advertising campaign in Southern California which generated interest from consumers.To date, the sales of the Home Defense Unit have not been material. Initially, the Home Defense Unitis available for sale on our website and through distributors.We expect to support the Home Defense Unit by continuing to market it in California and in other states where homes are threatened by wildfires.These efforts may include local advertising where appropriate and recruiting local distributors.Additionally, we expect to approach large retailers in fiscal 2012. The Home Defense Unit is sold in three versions (i) an industrial version which includes a pressure cleaner, a patented wand assembly and FireIce® powder; (ii) a smaller version for homeowners which consists of a smaller pressure cleaner, a patented wand assembly and FireIce® powder; and (iii) the patented wand assembly andFireIce® powder for those homeowners who have pressure cleaners. International Sales In addition to domestic sales, we have also concentrated on expanding market share internationally. We believe the international market presents us with an important opportunity. We are seeking to open distribution channels for FireIce® in China, South America, some select European countries, Russia and Australia. FireIce® is a product designated for ‘public safety’ and consequently, must receive certification and approvals before it may be used in each country.After 18 months and a visit from auditors from Russia, FireIce® has been approved for usage in fire apparatus as well as for large scale wildfires. We are currently preparing packaging according to Russian specifications. We are hopeful to begin shipping in Q3 of fiscal 2012.Our efforts in China continue to move forward. The size of the marketplace is very large and our efforts to bring other resources to enhance the distribution have taken time to bring together.We are negotiating a letter of intent with our Chinese distributor; the new arrangement would allow GelTech to have more input and direction in the sales and marketing.Initially, the Company sought to have the proposed new distributor and the current distributor act together, which would have accelerated the ability to execute a contract. The new arrangement could not be agreed upon by the Chinese companies. The Company estimates that it will take at least until late October or early November 2011 before our Chinese distributor can receive new 'authorized agent' permits from the Chinese Government. 6 In our international sales program, we will require payment in advance of shipment through irrevocable letters of credit. We will also require payment in United States dollars to eliminate the risk of currency fluctuation. Raw Materials and Suppliers The raw materials for FireIce® are in abundant supply. The base ingredients of FireIce® are manufactured for us by two third parties. However, there are also several other companies that are able to manufacture the base ingredients. FireIce® becomes a gel when mixed in water. Competition The fire suppression market is highly competitive. However, we believe we will be able to compete effectively because: ● FireIce® should provide superior benefits over other fire suppressants. ● The price per gallon of FireIce® is significantly less than our competitors’ products. ● The effectiveness of FireIce® to extinguish rapidly and stop rekindling, allows fire departments to put out fires faster which helps to save manpower and unnecessary overtime costs associated with spending extra time on a fire scene. ● Once a fire has been extinguished, any dispensing system used to apply FireIce® can be simply cleaned with water from a garden hose. ● FireIce® is the only gel that currently can be applied to fires as a suppressant. ● FireIce® is different from foam. Foam consists of air bubbles in water and a small amount of surfactant. When the bubbles burst, the foam collapses. When mixed with FireIce®, water is held by a three-dimensional network of cross-linked polymers. When FireIce® is applied to the fire, the water evaporates and the liquid collapses, sapping the fire of not only heat but oxygen as well. It takes longer for water to evaporate from our polymer than for air bubbles to burst. We believe this is how FireIce® provides a more efficient protection that lasts longer than foam. In the wildfire market with sales to federal and state governments, the market leader is Phos Chek.Phos Chek has been in the forestry marketplace for over 50 years selling their long-term retardant.They do have a strong infrastructure and long standing relationships with customers.Nonetheless, we believe that the combination of our superior product and pricing will eventually overcome the competitive barriers.Phos Chek is a long-term retardant.FireIce® is used in “direct attack” and, long-term retardant is used in “indirect attack”.Direct attack is when the product is dumped directly on the fire. Indirect attack is when the product is used to create a fire break in front of the fire.Long-term retardant takes time to dry and cure in order to create its fire break.FireIce® is ready immediately to be used on fires. One of our largest competitors is Tyco Fire & Security, a major business segment of publicly-traded Tyco International Ltd. (NYSE: TYC). Tyco Fire & Security producesANSUL®, a premium brand of special hazard fire protection products including fire extinguishers and hand line units, pre-engineered restaurant, vehicle, and industrial systems; sophisticated fire detection/suppression systems and a complete line of dry chemical, foam, and gaseous extinguishing agents. Tyco Fire & Security is a very well funded company and has significantly more financial, marketing and sales resources than us. In our marketplace Tyco’s main sales thrust is Class A foam. Firefighting foam is a 30+ year old technology; we feel the benefits and performance of FireIce® will eventually lead to fire departments. They also have a very extensive distributor list and have a significant share of the market that we are attempting to enter. 7 Another competitor is U.S. Foam Technologies, a manufacturer and distributor of environmentally friendly firefighting foams. It is a small company whose main marketing thrust is to attract customers to its website through the use of the Google “adwords” program. It also markets its foams at the national firefighting conventions.Since we eventually intend to market FireIce® throughout the entire United States, and because U.S. Foam Technologies’ main focus appears to be the Midwest, we do not believe it will be a competitive threat in the near future. National Foam, part of the Kidde Fire Fighting organization, is a manufacturer of foam concentrate, foam proportioning systems, fixed and portable foam firefighting equipment, monitors, nozzles and specialized big flow pumping solutions. National Foam has historically been at the forefront of foam fire fighting and fire control technology and is the acknowledged world leader in providing foam based solutions.Other brands associated with National Foam include: Feecon, offering airport crash rescue and general mobile firefighting equipment and Wirt Knox, offering a range of hose racks, reels, carts and general hose storage accessories. National Foam has significant financial resources and is part of a large fire fighting company conglomerate. Thus, it has significantly more financial, marketing and sales resources than we do. Barricade International, Inc. is a small company that is also marketing a liquid fire retardant gel which has been approved by the Forest Service. However, their product is an emulsion gel, which comes in a liquid form and is made from completely different materials than FireIce®. Thermo-Gel® provides the fire fighting industry with a product that can be used for structure protection, exposure protection, defensible perimeters and wet lines. This product consists of superabsorbent polymers-polyacrylamide and sodium polyacrylate, mineral oil, and surfactants, and is supplied as a liquid concentrate which is mixed in an eductor. It does require special expensive equipment to use. Thermo-Gel® is used in fighting active fires, wildland fires, prescribed burns, aviation applications, and in the protection of all types of structures from homes to commercial and industrial investments. This product has been approved by the Forest Service. We do not believe it is any real competitive threat to our FireIce® because: ● Its gel is significantly more expensive per gallon mixed than ours. ● Even though the gel is designed to protect homes and structures, it is not designed to directly protect firefighters and other first responders as FireIce® is capable of doing. ● Unlike FireIce®, Thermo-Gel® only works with the device it manufactures and that must be purchased from Barricade. ● Thermo-Gel®’s mixture has to be shaken every 30 to 60 days or it hardens and becomes unusable. ● Unlike FireIce®, its product is not allowed to be put into any type of firefighter equipment or pumper trucks. It hardens in a short time period, which is not conducive to the intricate pieces of firefighting equipment. Thermo-Gel® claims that in a worst case scenario objects coated with their gel may have to be cleaned with a special chemical cleaner and pressure washed. ● Thermo-Gel® is an emulsion gel, which means it is already a liquid. It must be sprayed ahead of time and allowed to cure and turn into a hardened substance with a Styrofoam type of feel. ● Unlike Thermo-Gel®’s product, FireIce® will not affect the paint on the structure. 8 Seasonality There is no real seasonality to structural fires. These occur throughout the year. In wildland fires, FireIce® use will be more likely during the warmer, drier summer months when forest and other wildland fires are more prevalent. However, in Southern California wildland fires occur year round and are most damaging in Septemberand October. Soil₂O ‘Dust Control’ Industry Overview Dust control is vital to several industries including agriculture, construction, mining and transportation.In response to the level of dust emissions from agricultural, mining and other industries, the Environmental Protection Agency (“EPA”) is proposing to amend its National Ambient Air Quality Standards so that the amount of allowable dust released in the air will be reduced by half.According to the EPA’s website, dust accounts for over 25% of particle matter smaller than 2.5 micrometers in diameter, which are the major cause of reduced visibility or haze in parts of the U.S., and it accounts for over 78% of particle matter smaller than 10 micrometers in diameter, which causes respiratory related health issues.Dust also causes environmental damage such as acid rain, increased acidity in lakes and streams, depletion of nutrients in the soil and damage to sensitive forests and farm crops.In terms of agriculture, a report issued by the Mississippi River Collaborative in April 2011, states that the annual cost of soil erosion in agriculture to U.S. taxpayers is estimated to be between $60 and $100 billion.In 2010, the U.S. Department of Agriculture (“USDA”) released data showing soil erosion in Iowa fields at a rate of 5.2 tons per acre per year.However, an eight-year study conducted by a non-profit organization known as the Environmental Working Group suggests that the actual rate may be as high as 64 tons per acre per year.In terms of mining, the 2009 Minerals Yearbook released by the U.S. Geological Survey, a bureau of the U.S. Department of the Interior, reported that over 4,000 of the 11,000 mines in the U.S. are specifically stone mines which release large amounts of dust in the atmosphere. The Product GelTech recently launched a new product called Soil₂O ‘Dust Control’ using its environmentally friendly Soil₂O product. ‘Dust Control’ is useful in a variety of commercial and industrial markets with dust control and moisture retention problems including road construction sites, rock pits, unpaved roadways, landfills and coal piles. In contrast to the standard product used on gravel roads and rock pits and other dust causing surfaces, Soil₂O™ ‘Dust Control’ is environmentally friendly and requires significantly less water. Water is commonly transported to the site in large trucks. Thus, ‘Dust Control’ reduces a company’s carbon footprint.Additionally, ‘Dust Control’ reduces labor, water and fuel costs and reduces the wear and tear on equipment. Uses Soil₂O™ ‘Dust Control’ may be used in a variety of ways to control dust in multiple industries, including the following: · Soil₂O™ ‘Dust Control’can be sprayed on mining, rock quarry or landfill haul roads to eliminate dust from constant traffic · Soil₂O™ ‘Dust Control’ can be sprayed on quarry conveyor belts to reduce airborne dust · Soil₂O™ ‘Dust Control’ can be sprayed on coal ash beds to reduceairborne dust at coal fired power plants 9 Benefits Soil₂O™ ‘Dust Control’ isbeneficial because it will reduce the number of times companies will need to spray haul roads, thus reducing water usage, fuel, maintenance and labor costs.In addition, the product is non-toxic and environmentally friendly and can be integrated into the reclamation process for mining companies, instead of being a product that needs to be cleaned up. Sales and Marketing We began sales of Soil₂O™ “Dust Control” in Southern California in December 2010 and havefour full-time employees responsible for selling the product.During fiscal 2011, Soil₂O™ “Dust Control” accounted for 12% of our revenue, and for the quarter ending September 30, 2011 it appears it will account for 75% of our revenue.We have opened up marketplaces in California, Arizona, Texas, Tennessee, Florida, Pennsylvania and New Jersey. We are currently working with aggregate pits and quarries, gold mines, large scale construction companies, cement manufacturers, dairy farms and government facilities. Competition There are a few niche dust control products in the marketplace. The main and most widely used product is Magnesium Chloride (MagChloride). MagChloride has a hygroscopic quality which has the ability to absorb moisture from the air, controlling the number of small particles which become airborne. MagChloride still needs many laps with a water truck to keep it hydrated and working. After just a few applications our “Dust Control” product offering helps to limit the times a water truck is needed, saving fuel, labor costs, and thousands of gallons of water per day. Soil₂O™ - Agricultural Application Industry Overview Irrigation in all forms costsbillions of dollars a year. According to the USDA Farm and Ranch Irrigation Survey, in 2008 farmers spent $4.8billion on irrigation equipment, facilities, land improvements, and energy to power irrigation pumps. According to the World Bank’s website, agricultural water management is a vital practice in ensuring food security, poverty reduction, and environmental protection. For this reason, the total value of all loans currently held by the World Bank for irrigation and drainage is $3.7 billion. After decades of successfully expanding irrigation and improving productivity, farmers and managers face an emerging crisis in the form of poorly performing irrigation schemes, slow modernization, declining investment, constrained water availability, and environmental degradation. Furthermore, with irrigation costs running into the hundreds of thousands of dollars per golf course, an article in the April 2010 edition of The Golf Course Trades discussed the growing need for golf superintendents to invest in new products and services designed to improve efficiency, conservation and ease of operations. Drought conditions currently exist in many parts of the U.S.These drought conditions are causing crop shortages as farmers have insufficient water for their crops which is reducing their yield. Additionally, the drought is causing an increase in forest fires in some areas. 10 The Product Soil₂O™’s main ingredient is a potassium based co-polymer. Versions of this product have been used in the agricultural industry for many years. Soil₂O™ can absorb hundreds of times its weight in water. Water is rapidly drawn into a polymer network where it is stored. As the soil dries out, the polymer releases up to 95% of the water it has absorbed back into the soil. Therefore, the water becomes available when the plants need it most. Soil₂O™ is available in different particle sizes — the finer the size of the particle, the greater its absorption capacity and speed. We are marketing two distinct versions of Soil₂O™, a sprayable version and a granular one. The sprayable version is a fine particle blend that is for use on existing grass and can be applied using any type of spray rig or backpack sprayer. The granular product has been formulated to be tilled into the top four to six inches of the soil to assist in replacing and replanting of grass, including sodding and seeding, and is also recommended to be used during the planting of trees, shrubs, and annuals. The granular version is appropriate for planting situations in which the grass is not already established. We are now selling both versions to our distributors which are marketing the products to the agricultural and other markets. Soil₂O™ degrades naturally in the soil. Sunlight and salinity exposure makes it break down faster. The Soil₂O™ sprayable version is used as a top dressing and sprayed onto already established turf and grasses.Our formulation provides a specifically formulated particle size which, with irrigation, gets down to the roots to supply turf and grasses with water and nutrients. Since the sprayable particle size is very small and not as protected from the ultraviolet light given off by the sun as the granular form, it is broken down much more rapidly than the granular form. The granular form of Soil₂O™ is tilled directly into the soil and will last for three to five years without having to be reapplied. The market for the granular product is newly-designed golf courses as well as courses doing replanting as part of their continual golf course maintenance. Although granular form re-orders for large scale use may be limited due to its long duration in soil, we expect it to be used in both industrial and retail markets for the planting of landscaping which always has constant turnover due to landscaping re-design, re-planting and young tree mortality rates. Uses Soil₂O™ has multiple potential uses in the agricultural market: ● Soil₂O™ products are specially designed for use as a soil conditioner for water and nutrient retention, interior and exterior farming including growers, turf farms and greenhouses, landscaping, forestry, horticulture and golf course maintenance. Each product’s goal is to increase the water holding capacity of soils and potting mixes, thereby reducing the frequency of irrigation, as well as the leaching of valuable nutrients. ● Soil₂O™ can also be beneficial for lawns and sod by improving germination and promoting regular even growth of lawns. This is especially useful for turf farms, golf courses and grass in parks and gardens. 11 ● Soil₂O™ can be effective in agriculture, particularly in commercial farming. By storing water for later release as the soil becomes drier, Soil₂O™ delays wilting and makes it possible for certain plants to become better established while waiting for rain or irrigation to begin. In one test, the use of Soil₂O™ in rain fed sugar cane increased the yield by approximately 25%. ● By absorbing fertilizer, Soil₂O™ reduces the amount that runs out of the soil and makes it available to the plants for a longer period of time. ● Soil₂O™ can be used in the planting of trees, bushes and saplings by enhancing root development and reducing mortality rates due to transplant shock. ● Soil₂O™ can keep plants, trees and cut flowers hydrated and thereby facilitate their transportation over long distances. ● If Soil₂O™ is mixed into the soil, cuttings and transplants take root better and watering frequencies are reduced by as much as 30% to 50%. ● Another potential use of Soil₂O™ is for floral decoration. Soil₂O™ is placed in a container with colored water. Soil₂O™ absorbs this colored water and becomes colored. The resulting colored gel can be placed in glass containers in which cut flowers may be placed. We believe that the recent surge in water scarcity in the U.S. has created an opportunity to demonstrate to governments that Soil₂O™ can provide a solution for the agricultural market. The agriculture market has a substantial problem in regards to fertilizer and nutrient leaching. Soil₂O™ is currently being evaluated by some of the largest growers in Florida in regards to the leaching issue. GelTech is working on rolling out a distribution network in the southern half of the United States, focusing on strong regional suppliers and companies that offer direct dust control services.To date, the bulk of our focus has been in the Southwest.We are seeking to expand our limited number of distributors and marketing the Soil₂O™ line to various businesses including agricultural growers and service providers, aggregate pits and quarries, gold mines, large scale construction companies, cement manufacturers, dairy farms and government facilities. We are also engaged in discussions with a few international distributors about acting as a distributor for Soil₂O™ in marketplaces that include Australia and some Southern African countries. We cannot assure you we will be successful in recruiting distributors or that they will sell substantial quantities of Soil₂O™ at prices that are profitable. Raw Materials and Suppliers Our Soil₂O™ base ingredients are manufactured for us by a third party. There are several other companies that are also capable of manufacturing the main ingredients. 12 Competition Polymers have been marketed on and off for over 20 years as additions to soil to increase water retention and reduce irrigation. Numerous companies appear to have products that are very similar to Soil₂O™. Some of these companies are: ● Horticultural Alliance, Inc. ● Turbo Technologies, Inc. ● American Soil Technologies, Inc. [OTCBB: SOYL] The first two are private companies and it is unclear what financial, marketing and sales resources they have compared to us. On the other hand, American Soil Technologies, Inc. is listed on the Over-the-Counter Bulletin Board, which we refer to as the Bulletin Board. However, from American Soil’s filings with the SEC, it is clear that it has experienced significant losses, has a large accumulated deficit and has a working capital deficit which may hamper its ability to compete. It supplies polymer soil additions and other related products. American Soil has an exclusive license to two method patents with cross-linked and linear polymers as their basis. They also have a patent on a slow release liquid fertilizer. American Soil also has two patents on a machine designed to install its liquid products in mature turf as well as some standing crops. Since we do not currently have a patent on Soil₂O™ itself or on any of its uses, it is possible that a competitor could reverse engineer Soil₂O™ and market it under its own brand name. We have filed a patent application for the sprayable version of Soil₂O™. Seasonality We expect Soil₂O™ will experience seasonality in sales during the fall and winter quarters. However, we do not expect as much seasonality in the Southeastern areas that generally experience year round growing cycles, with the sale of the agricultural products preceding the growing cycle of various crops. We also believe a higher demand for Soil₂O™ will exist during the drought conditions affecting the U.S. particularly in the Southwest. SkinArmor™ Overview SkinArmor™ was developed out of a need for the U.S. Military. Since the ‘Iraqi and Afghanistan Wars’ began, the U.S.Military has had a large number of personnel receiving high intensity burns. When moving personnel, there is a potential for the transport vehicle to come in contact with an “Improvised Explosive Device” or “IED”.Most transports only have airflow from underneath the vehicles to maintain protection from shots taken at them. When a transport comes in contact with an “IED” the explosion comes from underneath the vehicle, and into the air vents. This two to three second blast creates heat of over 2500°F.SkinArmor™ could be used by soldiers during the transportation process offering protection from this type of an explosion. 13 The Product SkinArmor™ is a product we developed using the same base components as we do with the FireIce® product line. We have added a few additional compounds to assist with making the product thicker and more easily spread on the skin. SkinArmor™ will be delivered in a ‘tube’ shape container that will be easily carried by any soldier, firefighter or first responder. We remain in the pre-marketing stage, and have found that there are potentially many other uses for SkinArmor™.We believe that anyone that works in a high temperature environment could have a potential need for protection with SkinArmor™. WeatherTech Innovations® Weather Tech Innovations, Inc. is our subsidiary that we organized to manage our hurricane suppression project. It has undergone only very limited testing and is not ready for true live testing in hurricanes. We need to raise between $3 to $5million for preliminary environmental impact studies and to build the appropriate computer and radar facilities for participating universities. Another $50 to $100million will be needed to fully test the project once the preliminaries goals have been reached and verified. We are uncertain whether we can raise this sum and have not devoted any efforts to do so as we seek to commercialize other products.We are currently not focusing on this product because of the significant cost to continue development. Intellectual Property The following are patents and patents pending for products we currently market or expect to market: ● U.S. patent application, Serial No.11/775,512 –Water retention mixture and method for spray application and International Patent application, Serial No.PCT/US2008/069398; ● U.S. patent application, Serial No.12/208,832 – Rapid Deployment Fire Retardant Gel Pack and International Patent application, Serial No.PCT/US2009/056532; ● U.S. patent application, Serial No.12/282,603 – Process and Device for Fire Prevention and Extinguishing; ● U.S. patent, Patent No.7,992,647 – Process and Device for Fire Prevention and Extinguishing; ● U.S. patent application, Serial No.12/270,485 – Method and Apparatus for Improving Fire Prevention and Extinguishment; ● U.S. patent application, Serial No. 29/375,350 – Firehose Eductor; ● U.S. patent application, Serial No. 61/430,601 – Method of Controlling Road Dust in Strip Mines; ● U.S. patent application, Serial No. 61/430,601 – Strip Mine Conveyor Belt Dust Control; ● U.S. patent application, Serial No. 12/887,230 – Home Safety Kit; ● U.S. patent, Patent No.D637,357 – Fire Extinguisher Dispensing Hose; and ● U.S. patent application, Serial No. 12/870,333 - Water Based Fire Extinguisher. 14 We also hold patents for IceWear™ and our hurricane suppression project. Our Chief Technology Officer continues to develop potential new products. We recently filed new patent applications, some of which are to improve our existing technologies and others are for new products. We claim trademark rights to the following marks.Federal trademark applications are on file with the United States Trademark Office: ● GelTech Solutions® ● FireIce® ● SkinArmor™ ● Soil₂O™ ● Got Dust™ ● IceWear™ ● WeatherTech Innovations® Employees As of September 27, 2011, we had 20 employees of which all are full-time employees. We hire independent contractors on an “as needed” basis only. Up until September 1, 2011, our Chief Financial Officer performed part-time consulting services for us. He is now a full-time employee. We have no collective bargaining agreements with our employees. We believe that our employee relationships are satisfactory. In addition to our Chief Executive Officer and our Chief Technology Officer, we employthree other members of the Cordani family. See Item 13 “Certain Relationships and Related Transactions, and Director Independence.” Research and Development During the last two fiscal years, GelTech has spent $91,762 and $19,541 on research and development expenses. 15 ITEM 1A. RISK FACTORS Not applicable to smaller reporting companies.However, our principal risk factors are described under “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations.” ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our office is located in Jupiter, Florida.We lease our office on a month-to-month basis at a monthly rental fee of $8,211.If we were required to move, we believe that there is a large supply of commercial property available in the general area which we could lease at comparable prices.In addition, we have a one yearlease forspace in an industrial yard in California which houses our fleet of vehicles, our mobile mixing vehicle and equipment and providesstorage for inventory at a monthly cost of $2,600. ITEM 3. LEGAL PROCEEDINGS From time to time, we are periodically a party to or otherwise involved in legal proceedings arising in the normal and ordinary course of business.As of the filing date of this report, we are not aware of any proceeding, threatened or pending, against us which, if determined adversely, would have a material effect on our business, results of operations, cash flows or financial position. ITEM 4. (REMOVED AND RESERVED) 16 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the Over-the-Counter Bulletin Board, which we refer to as the Bulletin Board, under the symbol “GLTC”.Our common stock last traded at $0.78 on September 26, 2011.As of that date there were240 shareholders of record.We believe that additional beneficial owners of our common stock hold shares in street name. The following table provides the high and low bid price information for our common stock for each quarterly period within the two most recent fiscal years as reported by the Bulletin Board.The quotation reflects inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Quarter Ended High Low June 30, 2011 $ $ March 31, 2011 $ $ December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ December 31, 2009 $ $ September 30, 2009 $ $ Dividend Policy We have not paid cash dividends on our common stock and do not plan to pay such dividends in the foreseeable future.Our Board of Directors, which we refer to as the Board, will determine our future dividend policy on the basis of many factors, including results of operations, capital requirements, and general business conditions. Dividends, under Delaware General Corporation Law, may only be paid from our net profits or surplus. To date, we have not had a fiscal year with net profits and do not have surplus. 17 Recent Sales of Unregistered Securities In addition to those unregistered securities previously disclosed in reports filed with the SEC, we have sold securities without registration under the Securities Act of 1933, which we refer to as the Securities Act, as described below. Name or Classof Investor Date of Sale No.of Securities Reason for Issuance Warrant Holders (1) 5/6/11 and 6/6/11 73,127 shares of common stock Cashless exercise of warrants (1)Exempt under Section 3(a)(9) of the Securities Act. ITEM 6. SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements in “Management’s Discussion and Analysis and Plan of Financial Condition and Results of Operations” are forward-looking statements that involve risks and uncertainties.Words such as “may,” “will,” “should,” “would,” “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks”, “estimates” and similar expressions identify such forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof.We assume no obligation to update these forward-looking statements to reflect actual results or changes in factors or assumptions affecting forward-looking statements. Overview GelTech Solutions, Inc. markets four products: (1) FireIce®, a water soluble fire retardant used to protect firefighters, structures and wildlands; (2) Soil₂O™ 'Dust Control’, our new application which is used for dust mitigation in the aggregate, road construction, mining, as well as, other industries that deal with daily dust control issues;(3) Soil₂O™ , a product which reduces the use of water and is primarily marketed to golf courses and the agriculture market; and (4) FireIce® Home Defense Unit, a system for applying FireIce® to structures to protect them from wildfires.Our financial statements have been prepared on a going concern basis, and we need to generate sufficient material revenues to support the ongoing business of the Company. In March 2011, the Company was notified by the United States Forest Service that its FireIce® product would be listed on the United States Forest Service’s Qualified Products List (the “QPL List”). Inclusion on the QPL List qualifies our product for use to fight brush and wildfires on State and National Park lands. The testing process by the Forest Service began in September 2008 and included a battery of tests including tests for possible toxicity to the environment, decomposition and possible corrosion to land based firefighting equipment and firefighting aircraft. The Companybelieves that this listing will lead to a substantial increase in the sales of FireIce® in the future. 18 Critical Accounting Estimates The methods, estimates, and judgments that we use in applying our accounting policies have a significant impact on the results that we report in our financial statements. Some of our accounting policies require us to make difficult and subjective judgments, often as a result of the need to make estimates regarding matters that are inherently uncertain. These estimates which are discussed below involve certain assumptions that if incorrect could create a material adverse impact on GelTech’s results of operations and financial condition. Stock-Based Compensation We have granted stock options to our officers and directors at exercise prices equal to or greater than the fair value of the shares at the date of grant. We recognize an expense for the fair value of our outstanding stock options as they vest, whether held by employees or others In accordance with ASC 718-10. We estimate the fair value of each stock option at the grant date by using the Black-Scholes option pricing model based upon certain assumptions. The Black-Scholes model requires the input of highly subjective assumptions including the expected stock price volatility. Because our stock options and warrants have characteristics different from those of traded options, and because changes in the subjective input of assumptions can materially affect the fair value estimate, in our management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of such stock options. We use the trading price of our common stock, or alternatively, the price of recent private placement sales of our common stock in making our estimates. Results of Operations The following discussion should be read in conjunction with the financial statements and notes thereto included elsewhere herein. For the Fiscal Year Ended June30, 2011 Compared to the Fiscal Year Ended June 30, 2010. Revenue For the fiscal year ended June30, 2011, we had revenue of $221,804 as compared to revenue of $566,240 for the fiscal year ended June 30, 2010.Revenues in fiscal 2010 were higher because of two sales of Firelce® to our Chinese distributor amounting to $416,000. In January 2010, the Chinese government suspended furthur sales of Firelce® until the Beijing Fire Authority could conduct a quality control examination.In connection with a distribution agreement with our former Chinese distributor, in January 2011, FireIce® was certified by the Beijing Fire Authority.Because we have terminated that agreement, FireIce® is no longer certified.We are currently in negotiations to enter into a new distribution agreement with a new Chinese distributor and anticipate FireIce® being recertified after this new agreement is executed. Revenue during the fiscal year ended June 30, 2011 consisted of sales of FireIce® and Soil₂O™ amounting to $160,200 and $61,604, respectively.Revenue in 2010 consisted of sales of FireIce® and Soil₂O™amounting to approximately $498,000 and $68,000, respectively.We anticipate that our revenues from both FireIce® and Soil₂O™ will increase in fiscal 2012 as we begin our first full year on the United States Forest Service QPL list and as our roll out ofSoil₂O™ "Dust Control" continues. From July 1, 2011 through September 23, 2011, the Company has recorded revenues of $165,535 relating to sales of its products. This compares to revenues of $ 221,804 for the fiscal year ended June 30, 2011. The fiscal 2012 revenues to date have consisted of Soil₂O™ 'Dust Control' of $124,811 and sales of FireIce® of $37,023. 19 Cost of Goods Sold For the fiscal year ended June30, 2011, our costs of goods sold were $101,888 as compared to $186,483 for the fiscal year ended June 30, 2010. The change is consistent with the decrease in sales.We expect that our cost sales will follow the same trend as our revenues in fiscal 2012. Selling, General and Administrative Expenses Selling, general and administrative expenses were $5,291,220 for the fiscal year ended June 30, 2011 as compared to $3,392,456 for the fiscal year ended June 30, 2010. This increase is reflective of increases in the following major expense categories: Salaries and employee benefits - Salaries and employee benefits increased $186,000 in fiscal 2011 as we hired twoindividuals in California to establish a base of operations or our FireIce® and Soil₂O™ products.In addition, we added aproduct manager position for Soil₂O™atour Corporate office.We anticipate that salaries and employee benefit costs will increase in fiscal 2012 with the addition of a full-time CFO, a U.S. Forest Service liaison, an operations manager and an additional operations coordinator for FireIce® in California. Sales and marketing expense - Sales and marketing expenses increased $371,000 as the Companylookedtocontinue to build the brands of both Soil₂O™and FireIce® and introduce the FireIce® Home Defense Unit (HDU) andSoil₂O™ "Dust Control" products through a variety of media including Internet, print media, radio and televisionadvertising as well as an NHRA sponsorship.Weexpect toreduce our sales and marketing costs in fiscal 2012 by focusing our resourceson those media outlets that have been the most cost effective in achieving our marketing goals of building the brand and making our products visible to decision makers. Non-cash compensation - Non-cash compensation expense increased $479,000 related to the vesting of new optionsgranted to officers, employees and directors in fiscal 2011.We do not anticipate a significant increase in non-cash expense infiscal 2012. Professional fees - Professional fees increased$481,000 related to the legal and accounting fees required tocomplete our registration statement filing as part of the agreement with Lincoln Park Capital and due to the issuance ofoptions valued at $297,640 to professional service providers.We expect that professional fees will decline in fiscal 2012 as our part time consulting CFO has become a full time employee,an expected reductionin legal fees and no additional option grants to professional service providers are anticipated. Investor relations - Investor relation costs increased $273,000resulting from the issuance of 125,000 shares ofrestricted common stock to ourformer investor relations firm and the vesting of options granted in 2009 toaninvestment banking firm.It is anticipated that these costs will decrease in fiscal 2012 as we bring more of this function "in house". Travel expense - Travel expense increased $163,000 related to numerous trips to establish ourbase ofoperations in California and the travel related to pursuing international opportunities in South America, Russia, China andAustralia. 20 Research and Development Costs Research and development costs for the fiscal year ended June 30, 2011 were$91,762¸ as compared to $19,541 during thefiscal year ended June 30, 2010. The higher amount in fiscal 2011 related to the development of our new FireIce® HDU and Soil₂O™ "Dust Control" applications and the further refinement of the FireIce® eductor system.We expect that these costs will continue at a relatively even level as we continue to explore new products and new applications of our existing products. Other Income (Expense) Net other expense for the fiscal year ended June 30, 2011 was $763,575 as compared to $504,644 for the fiscal year ended June 30, 2010.The increase in net other expenseincludeda loss on extinguishment of debt in the amount $267,390 related to the reduction in our line of credit and the conversion of the remaining balance into a five year convertible note and a $62,414 expense related to warrants granted to a warrant holder to induce the exercise of warrants which were "out of the money".These increased costs were partially offset by a decrease in interest expense resulting from the reduction in the outstanding balance of the debt.Interest expense is expected to remain fairly constant in fiscal 2012. Net Loss For the fiscal year ended June30, 2011 our net loss was $6,026,641 as compared to $3,536,884 for the fiscal year ended June 30, 2010.The increase in the net loss was the result of thelower gross profit due to lower revenues, higher total operating expenses andhigher other expense as described above.Net loss per common share was $0.32 for the fiscal year ended June 30, 2011 as compared to a net loss per common share of $0.24 for the fiscal year ended June 30, 2010.The weighted average number of shares outstanding were 18,637,833and 15,018,756 for the fiscal years ended June 30, 2011 and 2010, respectively. Liquidity and Capital Resources For the fiscal year ended June 30, 2011, we used net cash of $3,636,213 in operating activities as compared to$2,568,345 for the fiscal year ended June 30, 2010.The increase in cash used from operations was primarily the result of an increase in the net loss of $2.5 million for the reasons identified above which were partially offset by an increase in stock option compensation expense of $523,025, an increase in stock options issued for non-employee services of $322,850, an increase in common stock issued for services of $103,001, a loss on extinguishment of debt of $267,390 and the $62,414 cost of warrants issued to a warrant holder to induce the exercise of "out of the money" warrants. Cash flows used in investing activities for the fiscal year ended June 30, 2011 amounted to $205,077 which consisted of the purchase of a mobile mixing truck and helicopter dip tanksto enable FireIce® to be used to mix FireIce®for use on brush and wildfire applications. This vehicle is a mobile mixing truck containing a 3,000 gallon tank which will enable GelTech to work directly on the fire lines supplying the United States Forest Service or any other fire control agency up to 250,000 gallons ofFireIce® per day.In addition, the Company purchased two support vehicles for the FireIce® application andone demonstration vehicle with a customized spraying unitfor the Soil₂O™ "Dust Control" application. Although we do not anticipate the need to purchase any additional material capital assets in order to carry out our business, it may be necessary for us to purchase additional mobile mixing trucks and support vehicles in the future, depending on demand. Cash flows used in investing activities for the fiscal year ended June 30, 2010 amounted to $7,563 and related to purchases of computer equipment for the corporate office. Cash flowsprovided by financing activities for the fiscal year ended June 30, 2011 were $5,172,470 as compared to $2,956,323 for the fiscal year ended June 30, 2010.During the fiscal year ended June 30, 2011, GelTech received $3,348,866 from the sale of stock and warrants to Lincoln Park Capital, $1,353,220 from the sale of common stock and warrants to accredited investors in private placement transactions, $379,129 from the exercise of warrants for cash and $122,000 from the exercise of options for cash. Theseproceeds were used for working capital, capital expenditures for equipment and vehicles and to repay $30,745 of insurance financing.During the fiscal year ended June 30, 2010, we received $2,090,000 from the sale of common stock and warrants in private placements, net of commissions paid, received $908,156 from advances on our line of credit (See Item 13 "Certain Relationships and Related Transactions, and Director Independence" for a description of this line of credit) and received $58,350 from the exercise of stock options for cash.These proceeds were used for working capital and to repay $32,028 of insurance premium financing. 21 In February 2011, weissued a five year convertible note in the amount of $1,497,483 with our largest principal stockholder.The note bears annual interest of 5%, payable on maturity, and is convertible at $1.12 per share.This note replaces the $2.5 million line of credit facility previously provided by the Company’s largest principal stockholder.The Company reduced the balance of the line of credit by $1,000,000 by issuing the Company’s largest principal stockholder 892,457 shares of common stock and five-year warrants to purchase 1,000,000 shares of the Company’s common stock at an exercise price of $1.25 per share.In addition, the Company issued five-year warrants to purchase 300,000 shares of the Company’s common stock at an exercise price of $1.75 in connection with the new convertible note agreement. From July 1, 2011 through September 23, 2011, the Company has recorded revenues of $165,535 relating to sales of its products. This compares to revenues of $ 221,804 for the fiscal year ended June 30, 2011. The fiscal 2012 revenues to date have consisted of Soil₂O™ 'Dust Control' of $124,811 and sales of FireIce® of $37,023. As of the filing date of this report, the Company has $846,000 in cash which will provide working capital for approximatelythreemonths at our current cash burn rate.Management is currently exploring debt and equity alternatives to raise an additional $2million. There can be no assurance that we will be able to raise the additional funds necessary to maintain operations. Ultimately, if the Company is unable to generate substantial cash flows from sales of our products or obtain additional debt or equity financing the Company may not be able to remain operational. New Accounting Pronouncements See Note 1 to our financial statements included herein for discussion of recent accounting pronouncements. Cautionary Note Regarding Forward-Looking Statements This report includes forward-looking statements including statements regarding: ● the anticipated benefits from being listed on the QPL List; ● the anticipated revenues from FireIce® and Soil2O™ in 2012; ● the anticipated trends in our cost of goods sold; ● our plans regarding future sales of equity; ● our belief that FireIce® will become certified in China; ● anticipated capital expenditures; ● our working capital; and ● our liquidity. All statements other than statements of historical facts contained in this report, including statements regarding our future financial position, liquidity, business strategy and plans and objectives of management for future operations, are forward-looking statements. The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “could,” “target,” “potential,” “is likely,” “will,” “expect” and similar expressions, as they relate to us, are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. The results anticipated by any or all of these forward-looking statements might not occur. Important factors, uncertainties and risks that may cause actual results to differ materially from these forward-looking statements are contained in the risk factors that follow. We undertake no obligation to publicly update or revise any forward-looking statements, whether as the result of new information, future events or otherwise. For more information regarding some of the ongoing risks and uncertainties of our business, see the risk factors and our other filings with the SEC. 22 Risk Factors Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors before deciding whether to invest in the common stock. Additional risks and uncertainties not presently known to us, or that we currently deem immaterial, may also impair our business operations or our financial condition.If any of the events discussed in the risk factors below occur, our business, financial condition, results of operations or prospects could be materially and adversely affected. In such case, the value and marketability of the common stock could decline, and you might lose all or part of your investment. Risk Factors Relating to Our Company Our ability to continue as a going concern is in doubt absent obtaining adequate new debt or equity financing and achieving sufficient sales levels. We incurred net losses of approximately $6 million in fiscal 2011 and $3.5 million in fiscal 2010.We anticipate these losses will continue for the foreseeable future.We previously had a significant working capital deficiency which was resolved through a debt to equity conversion and debt modification in February 2011 with our largest principal shareholder, and have not reached a profitable level of operations, all of which raise substantial doubt about our ability to continue as a going concern.Our continued existence is dependent upon our achieving sufficient sales levels of our products including FireIce® and Soil₂O™ and obtaining adequate financing.Unless we can begin to generate material revenue, we may not be able to remain in business.We cannot assure you that we will raise enough money or generate sufficient sales to meet our future working capital needs. If we do not generate positive cash flow and earnings or raise additional debt or equity capital, we may not be able to pay all of our indebtedness. Our current indebtedness principal balance is $1,497,483 in long-term convertible debt held by our principal stockholder, which is due in February 2016.Because we are not currently generating positive cash flow, we may need to sell debt or equity securities in the future.Because of the lingering effects of the recession, the lack of available credit for companies like us and our stock price, we may be hampered in our ability to raise the necessary working capital.We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us.If we do not raise the necessary working capital and/or increase revenue, we may not be able to repay this line of credit and will not be able to remain operational. Because we have not generated material sales of FireIce® since it was launched over two years ago, there can be no assurances it will be accepted by potential customers. We launched FireIce® over two years ago and have not generated material sales.There are multiple factors, which may prevent us from successfully commercializing FireIce®, our fire suppression gel: ● We need to convince potential customers, including federal and state governments, that FireIce® is superior to and less costly than competitive products. ● In seeking to sell FireIce®, we face substantial competition and must deal with the natural reluctance of people to change. ● Internationally, we are required to comply with local laws which may require certification of FireIce®, a local partner, local licenses and other matters which are barriers to our selling FireIce®. 23 We have a limited operating history on which to evaluate our potential for future success and to determine if we will be able to execute our business plan.Therefore, it is difficult to evaluate our future prospects and the risk of success or failure of our business. We were formed in 2006.While we have conducted development and sales and marketing activities, we have not generated material revenue to date.You must consider our business and prospects in light of the risks and difficulties we will encounter as an early-stage company.These risks include: ● our ability to effectively and efficiently market and distribute our products, ● our ability to obtain market acceptance of our current products and future products that may be developed by us, and ● our ability to sell our products at competitive prices which exceed our per unit costs. We may not be able to address these risks and difficulties, which could materially and adversely affect our revenue, operating results and our ability to continue to operate our business. Because GelTech has not yet generated material revenue to date, it may never result in the generation of material revenue or profitability. Since our incorporation in 2006, our goal has been to generate revenue from the sale and development of our products including FireIce® and Soil₂O™.Our marketing of these products is subject to a number of risks, including: ● Although we have a pending U.S. patent application for the sprayable form of Soil₂O™, we have no patent protection for the granular form and there are many products on the market which are advertised as performing similar functions to Soil₂O™ granular; ● If the pending patent application is not granted for the sprayable form of Soil₂O™, we will face direct competition, which can erode any market share we may achieve and create pricing pressure; and ● In seeking to sell FireIce® to government agencies, we will encounter typical risks such as a reluctance to change, the impact of the recession on local government budgets and competition. We cannot assure you that our marketing efforts will result in material sales or that if it does results in material sales, that such sales will necessarily translate into profitability. Our growth strategy reflected in our business plan may not be achievable or may not result in profitability. We may not be able to implement our growth strategy reflected in our business plan rapidly enough for us to achieve profitability.Our growth strategy is dependent on a number of factors, including market acceptance of our fire suppression gel and our moisture preservation product.We cannot assure you that our potential markets will purchase our products or that those parties will purchase our products at the cost and on the terms assumed in our business plan. 24 Among other things, implementation of our growth strategy would be adversely affected if: ● we are not able to attract sufficient customers to the products we offer in light of the price and other terms required in order for us to attain the level of profitability that will enable us to continue to pursue our growth strategy; ● adequate penetration of new markets at reasonable cost becomes impossible limiting the future demand for our products below the level assumed by our business plan; ● we were forced to significantly adapt our business plan to meet changes in our markets; and ● for any reason, we are not able to attract, hire, retain and motivate qualified personnel. If we cannot manage our growth effectively, we may not become profitable. Businesses, which grow rapidly often, have difficulty managing their growth.If we grow as rapidly as we anticipate, we will need to expand our management by recruiting and employing experienced executives and key employees capable of providing the necessary support.We cannot assure you that our management will be able to manage our growth effectively or successfully.Our failure to meet these challenges could cause us to lose money, and your investment could be lost. Among other things, implementation of our growth strategy would be adversely affected if we were not able to attract sufficient customers to the products we offer or plan to offer in light of the price and other terms required in order for us to attain the necessary profitability. We may not be able to maintain and expand our business if we are not able to retain, hire and integrate key management and operating personnel. Our success depends in large part on the continued services and efforts of key management personnel.Competition for such employees is intense and the process of locating key personnel with the combination of skills and attributes required to execute our business strategies may be lengthy.The loss of key personnel could have a material adverse impact on our ability to execute our business objectives.We do not have any life insurance on the lives of any of our executive officers. We could face potential difficulties in locating sufficient manufacturing sources if our products gain widespread commercial acceptance. We have used third parties to manufacture our products on a limited basis. If we are unable to produce our products in sufficient quantities at an acceptable cost, we may lose customers and our business could be harmed.Our ability to expand production could also be hindered by the availability of materials used to manufacture our products or the availability of qualified personnel.These difficulties could result in reduced quality of our products or reduced sales, which could damage our industry reputation and hurt our profitability. Although we began marketing of Soil₂O™ in 2007, we have not achieved material sales. Although we began marketing and selling Soil₂O™ as a product providing a solution to golf courses facing drought conditions in 2007, we have not generated material sales.Initially, we entered into an exclusive distribution agreement with a third party for the States of Florida and Arizona.We have terminated the exclusive nature of that agreement because of limited sales. We may not be able to sell Soil₂O™ in volumes and at prices, which will be profitable to us. We have to expand our sales and distribution efforts to other states. Additionally, we must recruit distributors for agricultural usage of Soil₂O™.If we cannot expand our sales and distribution network, our future sales of Soil₂O™ will be limited since our sales efforts have been aimed primarily at the agriculture industry in the Southeastern U.S. 25 Because we do not have a patent on Soil₂O™ or its uses, if our competitors are able to reverse engineer our product, our ability to compete effectively may be harmed. Currently, there are numerous companies that advertise moisture preservation products that appear similar to Soil₂O™.Because we lack any patent protection on Soil₂O™ itself and have only a patent pending for the sprayable form, there is a substantial risk that one of these competitors could determine how to make the granular form of Soil₂O™ and market it under their own brand name; thereby adversely affecting our ability to compete successfully. A change in environmental regulations may adversely affect the use of FireIce® and Soil₂O™ and may hinder our ability to generate revenue from this line of business. While we believe that FireIce® and Soil₂O™ (including Soil₂O™ “Dust Control™”) are environmentally friendly, we may become subject to changing environmental regulations that could adversely affect the use of it.If we do become subject to environmental regulations, the use of FireIce® and Soil₂O™ may be limited as compared to other technologies which may be less expensive or more efficient. FireIce® and Soil₂O™ face substantial competition in the fire suppression and moisture preservation markets, respectively, and there is no guarantee potential customers will select our products over those of our competitors. We face multiple competitors in the fire suppression and moisture preservation markets. In the fire suppression field, we compete against at least one well-established, publicly-traded company as well as several independently owned businesses. In the moisture preservation areas, we face competition from numerous independently owned businesses that have competing and in some case very similar products.In addition, companies may be developing or may, in the future, engage in the development of products and/or technologies competitive with our products.We expect that technological developments will occur and that competition is likely to intensify as new technologies are employed. Many of our competitors are capable of developing or have developed and are capable of continuing to develop products based on similar or other technology, which are or may be competitive with our products and technologies.At least one of our competitors in the fire suppression business has substantially greater financial and other resources, research and development capabilities and more experience in obtaining regulatory approvals, manufacturing and marketing than we do.Because our competitors in the moisture preservation markets are private companies, we are unable to determine the amount of financial and other resources they have available.However, some of these companies appear to have had much greater marketing experience than we have.Potential customers may prefer the pricing terms or service offered by competitors.Furthermore, competitors may have an advantage as a result of having existing business relationships with potential customers. Because we are seeking to enter into contracts with federal and state governments, we will be subject to a number of risks, which could adversely affect our business. We are seeking to sell our products, including FireIce®, to federal and state governments.In selling to the government, we will be subject to a number of significant risks including: 26 ● Increasing state, local and federal budget deficits which can delay and impede our receipt of orders; ● We may not be successful in selling our products to the government, although we will incur material costs as part of our sales efforts; ● Government contracts often contain unfavorable termination provisions; and ● We may be subject to audit and modification of agreements by the government in its sole discretion, which subjects us to additional risks. The government can unilaterally: ● suspend or prevent us for a set period of time from receiving new contracts or extending existing contracts based on violations or suspected violations of laws or regulations; ● terminate our existing contracts; ● reduce the scope and value of our existing contracts; ● audit and object to our contract-related costs and fees; and ● change certain terms and conditions in our contracts. Further, as part of any audit or review, the government may review the adequacy of, and our compliance with, our internal control systems and policies, including those relating to our purchasing, property, compensation and/or management information systems.In addition, if an audit or review uncovers any improper or illegal activity, we may be subject to civil and criminal penalties and administrative sanctions, including termination of our contracts, forfeiture of profits, suspension of payments, fines and suspension or prohibition from doing business with the government or any of its agencies.We could also suffer serious harm to our reputation if allegations of impropriety were made against us. Even if we are able to successfully enter into contracts to supply federal and state governments with our products, there can be no assurances these contracts will be profitable. The process of obtaining government contracts is lengthy and uncertain, and we must compete for each contract.Similar to large corporations, government employees resist change and taking risks.This can make it more difficult to obtain government contracts.Moreover, the award of one government contract does not necessarily secure the award of future contracts.Governments are subject to budgetary restrictions, which may limit their ability to buy our products.These budgetary restrictions have been magnified by the current recession, which has resulted in material decreases in tax receipts.Even if we are able to enter into a contract with a government, there is no guarantee we will be able to do so on terms, which will be profitable to us. 27 Because we are pursuing a strategy of seeking to commercialize our products internationally, we are subject to risks frequently associated with international operations, and we may sustain large losses if we cannot deal with these risks. Because we are pursuing distribution channels internationally, we will be required to focus on unique local laws including required licenses, certifications or other requirements to use our products which may vary from country to country. If we are able to successfully develop international markets, we would be subject to a number of risks, including: ● Certification of our products in each country; ● Changes in laws or regulations resulting in more burdensome governmental controls, regulation of the markets in which ourproducts are used; ● Political and economic instability; ● Extended payment terms beyond those customarily offered in the United States; ● Protecting and enforcing our intellectual property rights; ● protectionist laws and business practices that favor local businesses in some countries; ● higher costs associated with doing business internationally; ● trade and tariff restrictions; ● Difficulties in managing sales representatives and employees outside the United States; and ● Potentially adverse tax consequences. If we cannot manage these risks, we may sustain large losses. If we are unable to protect our proprietary technology, our business could be harmed. Our intellectual property including patents is our key asset.We currently expect to commercialize three U.S. patents and ten patent pendings.Competitors may be able to design around our patents and compete effectively with us.The cost to prosecute infringements of our intellectual property or the cost to defend our products against patent infringement or other intellectual property litigation by others could be substantial.We cannot assure you that: ● pending and future patent applications will result in issued patents, ● patents licensed by us will not be challenged by competitors, ● the patents will be found to be valid or sufficiently broad to protect our technology or provide us with a competitive advantage, ● if we are sued for patent infringement, we can raise the necessary capital to defend our patents, and ● we will be successful in defending against future patent infringement claims asserted against our products. 28 Risks Related to Our Common Stock Because the market for our common stock is limited, persons who purchase our common stock may not be able to resell their shares at or above the purchase price paid by them. Our common stock trades on the OTC Bulletin Board, which we refer to as the Bulletin Board, which is not a liquid market.There is currently only a limited public market for our common stock.We cannot assure you that an active public market for our common stock will develop or be sustained in the future. If an active market for our common stock does not develop or is not sustained, the price may decline. Because we are subject to the “penny stock” rules, brokers cannot generally solicit the purchase of our common stock which adversely affects its liquidity and market price. The SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions.The market price of our common stock on the Bulletin Board has been substantially less than $5.00 per share and therefore we are currently considered a “penny stock” according to SEC rules.This designation requires any broker-dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities.These rules limit the ability of broker-dealers to solicit purchases of our common stock and therefore reduce the liquidity of the public market for our shares. Moreover, as a result of apparent regulatory pressure from the SEC and the Financial Industry Regulatory Authority, a growing number of broker-dealers decline to permit investors to re-sell shares of penny stocks like GelTech.This may have had and may continue to have a depressive effect upon the common stock price. Due to factors beyond our control, our stock price may be volatile. Any of the following factors could affect the market price of our common stock: ● our failure to generate revenue, ● our failure to achieve and maintain profitability, ● short selling activities, ● the sale of a large amount of common stock by our stockholders including those who invested prior to commencement of trading, ● actual or anticipated variations in our quarterly results of operations, 29 ● announcements by us or our competitors of significant contracts, new products, acquisitions, commercial relationships, joint ventures or capital commitments, ● the loss of major customers or product or component suppliers, ● the loss of significant business relationships, ● our failure to meet financial analysts’ performance expectations, ● changes in earnings estimates and recommendations by financial analysts, or ● changes in market valuations of similar companies. In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been instituted.A securities class action suit against us could result in substantial costs and divert our management’s time and attention, which would otherwise be used to benefit our business. Because the majority of our outstanding shares are freely tradable, sales of these shares could cause the market price of our common stock to drop significantly, even if our business is performing well. As of September 28, 2011, we had 22,104,570shares of common stock outstanding, of which our principal stockholder beneficially owns approximately 6.5 million shares (not including derivative securities)and directors and executive officers beneficially ownapproximately 1.7 million shares (not including derivative sercurities), which are subject to the limitations of Rule 144 under the Securities Act of 1933.All of the remaining outstanding shares are freely tradable except for approximately 73,127 shares, which were issued less than six months prior to the date above. In general, Rule144 provides that any non-affiliate of GelTech, who has held restricted common stock for at least six-months, is entitled to sell their restricted stock freely, provided that GelTech stays current in its SEC filings.After one year, a non-affiliate may sell without any restrictions. An affiliate of GelTech may sell after six months with the following restrictions: (i) GelTech is current in its filings, (ii) certain manner of sale provisions, (iii) filing of Form144, and (iv) volume limitations limiting the sale of shares within any three-month period to a number of shares that does not exceed 1% of the total number of outstanding shares.A person who has ceased to be an affiliate at least three months immediately preceding the sale and who has owned such shares of common stock for at least one year is entitled to sell the shares under Rule144 without regard to any of the limitations described above. 30 An investment in GelTech may be diluted in the future as a result of the issuance of additional securities or the exercise of options or warrants. In order to raise additional capital to fund our strategic plan, we may issue additional shares of common stock or securities convertible, exchangeable or exercisable into common stock from time to time, which could result in substantial dilution to any person who purchases our common stock.Because we have a negative net tangible book value, purchasers will suffer substantial dilution.We cannot assure you that we will be successful in raising funds from the sale of common stock or other equity securities. In the future, we may issue preferred stock without the approval of our stockholders, which could make it more difficult for a third party to acquire us and could depress our stock price. Our Board may issue, without a vote of our stockholders, one or more series of preferred stock that have more than one vote per share.This could permit our Board to issue preferred stock to investors who support us and our management and permit our management to retain control of our business.Additionally, issuance of preferred stock could block an acquisition resulting in both a drop in our stock price and a decline in interest of our common stock. Since we intend to retain any earnings for development of our business for the foreseeable future, you will likely not receive any dividends for the foreseeable future. We have not and do not intend to pay any dividends in the foreseeable future, as we intend to retain any earnings for development and expansion of our business operations.As a result, you will not receive any dividends on your investment for an indefinite period of time. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See pages F-1 through F-30. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures.Our management carried out an evaluation, with the participation of our Principal Executive Officer and Principal Financial Officer, of the effectiveness of our disclosure controls and procedures as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, which we refer to as the Exchange Act.Based on their evaluation, ourPrincipal ExecutiveOfficer and Principal Financial Officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report. 31 Management’s Annual Report on Internal Control over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Our management, under the supervision and with the participation of our Principal Executive Officer and Principal Financial Officer, evaluated the effectiveness of our internal control over financial reporting as of the end of the period covered by this report.In making this assessment, our management used the criteria set forth by the Committee of Sponsor Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on that evaluation, our management concluded that ourinternal control over financial reporting was effective as of the end of the period covered by this report based on that criteria. Our internal control over financial reporting is a process designed under the supervision of our Principal Executive Officer and Principal Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of our financial statements for external purposes in accordance with generally accepted accounting principles, or GAAP. Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with policies or procedures may deteriorate. Changes in Internal Control over Financial Reporting.There were no changes in our internal control over financial reporting during the quarter ended June 30, 2011 that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None. 32 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following is a list of our directors and executive officers.All directors serve one-year terms or until each of their successors are duly qualified and elected.The officers are elected by our Board. Name Age Position Michael Cordani 51 Chief Executive Officer, Secretary, Treasurer and Chairman of the Board Joseph Ingarra 38 President and Director Peter Cordani 50 Chief Technology Officer and Director Michael Hull 58 Chief Financial Officer Jerome Eisenberg 72 Director Leonard Mass 70 Director Phil O’Connell, Jr. 71 Director Biographies Michael Cordani has been our Chief Executive Officer and a director since inception.He became Chairman of the Board of Directors on June25, 2007.From inception until June25, 2007, Mr. Cordani was also our President.Mr.Cordani also acted as our Chief Financial Officer until August28, 2007. Mr. Cordani was selected as a director for his 20 years of experience in management.In addition, Mr. Cordani was selected because he is our Chief Executive Officer. Joseph Ingarra has been our President since June25, 2007.From inception until June25, 2007, Mr. Ingarra was our Executive Vice President.He has been a director since inception.From January2005 to April2006, Mr.Ingarra was Vice-President of Corporate Acquisitions for MidCoast Financial, Inc., a financial services firm which specializes in the acquisition of closely held corporations.Mr. Ingarra was selected as a director because he is our Co-founder and President. Peter Cordani has been our Chief Technology Officer since inception.Mr. Cordani has been a director since July3, 2007.He is the inventor of all of our intellectual property.Mr.Cordani was the Chief Executive Officer of Dyn-O-Mat from February1994 until February2007. Mr. Cordani was selected as a director because of his patent experience and because he is our Chief Technology Officer. Michael Hull became our Chief Financial Officer on March 17, 2008. Until September 1, 2011, Mr. Hull was working for us on a part-time basis. Since then, Mr. Hull has been with us on a full-time basis.From January 2008 until December 2009, Mr. Hull was a Director of CFO Services for WSR Consulting, Inc., which we refer to as WSR, which provides Chief Financial Officer and related services to businesses.Prior to Mr. Hull becoming a full-time employee, WSR provided Chief Financial Officer services to GelTech.See the Section entitled “Related Persons Transactions” found elsewhere herein.Until August 31, 2011, Mr. Hull spent the majority of his time providing accounting services for Ecosphere Technologies, Inc. (OTCBB: ESPH) a diversified water engineering, technology licensing and environmental services company.From November 2006 through November 2007, Mr. Hull was Chief Financial Officer of BabyUniverse, Inc., an Internet retailer.From December 2004 to November 2006, Mr. Hull was a consultant with Resources Global Professionals, a temporary accounting staffing agency.Previously, Mr. Hull spent 11 years in public accounting with the South Florida audit practice of Price Waterhouse.Mr. Hull is a Certified Public Accountant in Florida. 33 Jerome Eisenberg has been our director since February 1, 2010.Since 2006, Mr.Eisenberg has been Chairman of the Board of ORBCOMM, Inc. (NASDAQ: ORBC), a leading provider of global satellite and cellular data communications solutions for asset tracking, management, and remote control.From December 2004 until March 2008, Mr. Eisenberg served as the Chief Executive Officer of ORBCOMM, Inc.Mr.Eisenberg has been a director of ORBCOMM, Inc since 2004.In July 2009, Mr. Eisenberg became Chief Executive Officer of TFISA LLC, a company formed to distribute FireIce® internationally.Mr. Eisenberg was selected as a director because of his experience with public companies and because he is independent. Leonard Mass has been our director since May 11, 2010.Since September 2005, Mr. Mass has been the Vice President of Land Development in the Real Estate Development division of the Drummond Company, Inc. a company which is principally engaged in the business of mining, purchasing, processing and selling of both thermal and metallurgical coal.Mr. Mass was selected to as a director for his 40 years of experience in executive management and his background in finance and management and because he is also independent. Phil O’Connell, Jr. became a director of GelTech on November15, 2006. Mr.O’Connell is an attorney and has been a partner at the law firm of Casey Ciklin Lubitz Martens & O’Connell, P.A. and predecessor law firms since 1969.Mr. O’Connell was selected as a director because of his experience as a lawyer and because he is independent. Mr.Michael Cordani, our Chief Executive Officer and Chairman of the Board, is the brother of Mr.Peter Cordani, our Chief Technology Officer and a director.There are no other family relationships between any of the executive officers and directors.Our Bylaws require that each director is elected at our annual meeting of stockholders and holds office until the next annual meeting of stockholders, or until his successor is elected and qualified.We have never had an annual meeting of stockholders. See Item 13.“Certain Relationships and Related Transactions, and Director Independence” for further information concerning our employment of Cordani family members. Anthony Marchese resigned on September 28, 2011. Committees of the Board of Directors Our Board has established an Audit Committee and a Compensation Committee.We have not established a Nominating Committee.The function of this committee is being undertaken by the entire Board as a whole.The Board and its Committees meet throughout the year and act by written consent from time to time as appropriate.Committees regularly report on their activities and actions to the Board.The Audit Committee has a written charter approved by the Board. The following table identifies the independent and non-independent current Board and Committee members: Name Independent Audit Compensation Michael Cordani Joseph Ingarra Peter Cordani Jerome Eisenberg   Leonard Mass    Phil D. O’Connell, Jr.    34 Our Board has determined that Messrs. Eisenberg, Mass and O’Connell are independent under the NASDAQ Stock Market Listing Rules.Also, our Board has determined that Messrs. Eisenberg andMass are qualified as Audit Committee Financial Experts, as that term is defined by the rules of the SEC and in compliance with the Sarbanes-Oxley Act of 2002.Although Mr. Eisenberg provides sales services for us internationally, we have not compensated him since we have generated no sales from his efforts.Mr. Eisenberg is associated with a company which has exclusive rights to distribute certain of our products in various countries in conjunction with a distribution agreement entered into in July 2009, prior to Mr. Eisenberg becominga director.Accordingly, he is independent, although that may change in the future. Audit Committee The Audit Committee’s primary role is to review our accounting policies and any issues which may arise in the course of the audit of our financial statements.The Audit Committee selects our independent registered public accounting firm, approves all audit and non-audit services, and reviews the independence of our independent registered public accounting firm.The Audit Committee also reviews the audit and non-audit fees of the auditors.Our Audit Committee is also responsible for certain corporate governance and legal compliance matters including internal and disclosure controls and compliance with the Sarbanes-Oxley Act of 2002. Compensation Committee The function of the Compensation Committee is to determine the compensation of our executive officers.The Compensation Committee has the power to set performance targets for determining periodic bonuses payable to executive officers and may review and make recommendations with respect to shareholder proposals related to compensation matters.Additionally, the Compensation Committee is responsible for administering our 2007 Equity Incentive Plan, which we refer to as the Plan. Code of Ethics Our Board has adopted a Code of Ethics that applies to all of our employees, including our Chief Executive Officer and Chief Financial Officer.Although not required, the Code of Ethics also applies to our Board.The Code provides written standards that we believe are reasonably designed to deter wrongdoing and promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships, full, fair, accurate, timely and understandable disclosure and compliance with laws, rules and regulations, including insider trading, corporate opportunities and whistle-blowing or the prompt reporting of illegal or unethical behavior.We will provide a copy of the Code of Ethics to any person without charge, upon request.The request for a copy can be made in writing to GelTech Solutions, Inc., 1460 Park Lane South, Suite 1, Jupiter, Florida 33458, Attention: Mrs.Darlene Cordani. Board Diversity While we do not have a formal policy on diversity, our Board considers diversity to include the skill set, background, reputation, type and length of business experience of our Board members as well as a particular nominee’s contributions to that mix.Our Board believes that diversity brings a variety of ideas, judgments and considerations that benefit GelTech and its shareholders.Although there are many other factors, the Board seeks individuals with experience on public company boards as well as experience with marketing and operations and legal skills. 35 Board Structure We have chosen to combine the Chief Executive Officer and Board Chairman positions.We believe that this Board leadership structure is the most appropriate for GelTech.Because we are a small company and do not have significant revenues, it is more efficient to have the leadership of the Board in the same hands as the Chief Executive Officer.The challenges faced by us at this stage – obtaining financing and developing our business – are most efficiently dealt with by one person who is familiar with both the operational aspects as well as the strategic aspects of our business. Board Assessment of Risk Our risk management function is overseen by our Board.Our management keeps our Board apprised of material risks and provides our directors access to all information necessary for them to understand and evaluate how these risks interrelate, how they affect GelTech, and how management addresses those risks.Mr. Michael Cordani, as our Chief Executive Officer and Chairman of the Board, and Mr. Ingarra, our President and a director, work closely together with the Board once material risks are identified on how to best address such risk.If the identified risk poses an actual or potential conflict with management, our independent directors may conduct the assessment.Presently, the primary risks affecting GelTech are the lack of working capital and the inability to generate sufficient revenues so that we have positive cash flow from operations.The Board focuses on these key risks at each meeting and actively interfaces with management on seeking solutions. Stockholder Communications Although we do not have a formal policy regarding communications with the Board, stockholders may communicate with the Board by writing to us at GelTech Solutions, Inc., 1460 Park Lane South, Suite 1, Jupiter, Florida 33458, Attention: Mrs.Darlene Cordani, or by facsimile (561) 427-6182.Stockholders who would like their submission directed to a member of the Board may so specify, and the communication will be forwarded, as appropriate. Section16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires our directors, executive officers, and persons who own more than 10% of our common stock to file initial reports of ownership and changes in ownership of our common stock and other equity securities with the SEC.These individuals are required by the regulations of the SEC to furnish us with copies of all Section16(a) forms they file. Based solely on a review of the copies of the forms furnished to us, and written representations from reporting persons that no Forms 5 were required to report delinquent filings, we believe that all filing requirements applicable to our officers, directors and 10% beneficial owners were complied with during fiscal year 2011, except Peter Cordani who failed to file a Form 4 to report one transaction. 36 ITEM 11. EXECUTIVE COMPENSATION Our Compensation Committee has approved the following employment terms for our executive officers. Formal agreements have not been executed as of the filing date of this report.The chart below summarizes the terms and conditions of these employment arrangements. Executive Term Base Salary/ Compensation(1) Option/Bonus Incentive (2) Michael Cordani March 10, 2011 through March 10, 2014 $150,000 per year with increases for 2012 and 2013 250,000 stock options and a performance based annual bonus (3) Joseph Ingarra March 10, 2011 through March 9, 2014 $150,000 per year with increases for 2012 and 2013 250,000 stock options and a performance based annual bonus (3) Peter Cordani March 10, 2011 through March 9, 2014 $150,000 per year with increases for 2012 and 2013 250,000 stock options and a performance based annual bonus (3) Michael Hull (4) September 1, 2011 through August 31, 2014 $146,000 per year 150,000 stock options and a performance based annual bonus (5) ————— The base salary increases are subject to approval of the Compensation Committee with target salaries for 2012 and 2013 of $200,000, and $225,000, respectively.Increases are to be based upon profitability, positive cash flow and such other factors as the Compensation Committee deems important.This chart does not include September 2011 grants of 175,000 options to each of Messrs. Michael Cordani, Joseph Ingarra and Peter Cordani. Those options are exercisable at $0.81 per share over a ten year period subject to vesting. Following the completion of each fiscal year, the Committee will have the discretion to award each of the executives a target bonus based on each Executive’s job performance, the Company’s revenue growth, positive cash flow, net income before income taxes or other criteria selected by the Compensation Committee. The options are 10-year options exercisable at $1.25 per share.The options vest in one-third increments each year subject to continued employment on the applicable vesting date and further subject to meeting budgeted revenue targets.Any options which do not vest in a fiscal year are forfeited.However, the Compensation Committee retains discretion to vest any options for a fiscal year in which the applicable performance target was not met. Mr. Hull’s term commenced on September 1, 2011. The options are 10-year options exercisable at $1.95 per share.Of these options: (i) 50,000 vested on September 1, 2011 and (ii) the balance vest in six equal increments each June 30 and December 31, beginning December 31, 2011, subject to continued employment on each applicable vesting date.Exercisability is also subject to executing GelTech’s standard Stock Option Agreement. Termination Provisions This discussion assumes the new employment arrangements with messrs. Michael Cordani, Joseph Ingarra and Peter Cordani will be reflected in Employment Agreements. All of the severance payments that our executive officers are entitled to in connection with a termination of their employment are intended to comply with Section 409A of the Internal Revenue Code of 1986,which we refer to asthe Code, and the Regulations thereunder.Upon termination without cause or for good reason, Michael Cordani, Joseph Ingarra and Peter Cordani are entitled to one year’s severance and Michael Hull is entitled to six month’s severance.Additionally, each of these executive’s stock options and shares of restricted stock shall immediately vest. 37 Summary Compensation Table The following information is related to the compensation paid, distributed or accrued by us for the last two fiscal years to our Chief Executive Officer (principal executive officer) and the two other most highly compensated executive officers serving at the end of the last fiscal year whose compensation exceeded $100,000, which we refer to as our Named Executive Officers. Summary Compensation Table Name and Principal Position (a) Year (b) Salary ($)(c) Option Awards ($)(f)(1)(2) Total ($)(j) Michael Cordani Chief Executive Officer - Joseph Ingarra President - Peter Cordani Chief Technology Officer - The amounts in this column represents the fair value of the award as of the grant date as computed in accordance with FASB Accounting Standards Codification Topic 718. These amounts represent awards that are paid inoptions to purchase shares of our common stock and do not reflect the actual amounts that may be realized by the Named Executive Officers. Includes 750,000 stock options of which: (i) 150,000 vested immediately and (ii) the remaining vest in six equal increments each June 30th and December 31,with the first vesting date being June 30, 2011 (exercisable at $1.22 per share).Also includes 250,000 stock options which vest annually (exercisable at $1.25 per share), and subject to meeting certain performance milestones.All of these options are subject to continued employment as ofeach applicable vesting date. Outstanding Equity Awards Listed below is information with respect to unexercised options, stock that has not vested and equity incentive awards for each Named Executive Officer as of June 30, 2011: 38 Option Awards Name (a) Numberof Securities Underlying Unexercised Options (#) Exercisable (b) Numberof Securities Underlying Unexercised Options (#) Unexercisable (c) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised or Unearned Options (#) (d) Option Exercise Price (e) Option Expiration Date (f) Michael Cordani 0 0 $ September15, 2011 Chief Executive Officer 0 0 $ March17, 2018 0 $ December 8, 2020 0 0 $ March 10, 2021 Joseph Ingarra 0 0 $ September15, 2011 President 0 0 $ June25, 2012 0 0 $ March17, 2018 0 $ December 8, 2020 0 0 $ March 10, 2021 Peter Cordani 0 0 $ September 15, 2011 Chief Technology Officer 0 $ March17, 2018 0 0 $ March17, 2018 0 $ December 8, 2020 0 0 $ March 10, 2021 ————— These options were fully vested as of June 30, 2011 and expired on September 15, 2011. Fully vested. Each executive in this table received a grant of 750,000 options of which 150,000 vested immediately and the remaining vest in six equal increments on each June 30th and December 31st (with first vesting date being December31, 2011) over a three-year period, subject to continued employment on the applicable vesting date. Each executive in this table received a grant of 250,000 options which vest annually over three-year period, subject to continued employment on the anniversary date and further subject to meeting certain performance milestones. 39 2007 Equity Incentive Plan In March 2007, we established the Plan.Initially, we were authorized to issue up to 1,500,000 Stock Rights.In September2008, our Board increased the Plan by adding an additional 2,000,000 Stock Rights.Under the Plan, all of our non-employee directors (who do not own 10% or more of our common stock) receive automatic grants of stock options upon appointment as director or member of a board committee.These initial grants vest over a three-year period each 12 months following the date of grants, subject to service with GelTech in the capacity in which the grant was received on each applicable vesting date.Also, each non-employee director receives an automatic option grant each year on July1st for their service on the Board.The annual grants vest on June 30th of the following year, subject to service with GelTech in the capacity in which the grant was received. Initial Grants Chairman of the Board 50,000 options Director 30,000 options Chair of a Committee 10,000 options Member of a Committee 5,000 options Annual Grants Director 50,000 options Chair of a Committee 10,000 options Member of a Committee 5,000 options Prior to the Board amending the Plan on April 6, 2010, non-employee directors received annual grants of 20,000 stock options and the Chairman of the Board received 35,000 stock options. The amendment eliminated the annual grant to the Chairman and increased the annual grant to directors to 50,000 options. The exercise price of options or stock appreciation rights granted under the Plan shall not be less than the fair market value of the underlying common stock at the time of grant.In the case of incentive stock options, the exercise price may not be less than 110% of the fair market value in the case of 10% stockholders.Options and stock appreciation rights granted under the Plan shall expire no later than 10 years after the date of grant.The total number of shares with respect to which options or stock awards may be granted under the Plan the purchase price per share, if applicable, shall be adjusted for any increase or decrease in the number of issued shares resulting from a recapitalization, reorganization, merger, consolidation, exchange of shares, stock dividend, stock split, reverse stock split, or other subdivision or consolidation of shares. Our Board or the Compensation Committee may from time to time may alter, amend, suspend, or discontinue the Plan with respect to any shares as to which awards of stock rights have not been granted.However no rights granted with respect to any awards under the Plan before the amendment or alteration shall be impaired by any such amendment, except with the written consent of the grantee. 40 Under the terms of the Plan, our Board or the Compensation Committee may also grant awards which will be subject to vesting under certain conditions.The vesting may be time-based or based upon meeting performance standards, or both. Recipients of restricted stock awards will realize ordinary income at the time of vesting equal to the fair market value of the shares.We will realize a corresponding compensation deduction.Upon the exercise of stock options or stock appreciation rights, the holder will have a basis in the shares acquired equal to any amount paid on exercise plus the amount of any ordinary income recognized by the holder.Upon sale of the shares, the holder will have a capital gain or loss equal to the sale proceeds minus his or her basis in the shares. Our standard Stock Option Agreement provides for “clawback” provisions, which enable our Board to cancel options and recover past profits if the person is dismissed for cause or commits certain acts which harm us. Equity Compensation Plan Information The following chart reflects the number of securities granted and the weighted average exercise price for our compensation plans as of June30, 2011. Name Of Plan Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders - 0 - N/A Equity compensation plans not approved by security holders (1)(2) $ N/A (1) Includes options and shares of common stock issued under the Plan. Also includes 2,250,000 options granted ouside of the Plan. (2) Includes5,095,007 stock options issued to directors and executive officers. The following chart reflects the number of stock options we have awarded our current executive officers and directors since the beginning of fiscal 2011. 41 Name Number of Options Exercise Price per Share Expiration Date Michael Cordani (1) $ December8, 2020 Michael Cordani (2) $ March 10, 2021 Michael Cordani (3) $ September 20, 2021 Peter Cordani (1) $ December8, 2020 Peter Cordani (2) $ March 10, 2021 Peter Cordani (3) $ September 20, 2021 Joseph Ingarra (1) $ December8, 2020 Joseph Ingarra (2) $ March 10, 2021 Joseph Ingarra (3) $ September 20, 2021 Jerome Eisenberg (4) $ February 1, 2020 Jerome Eisenberg (4) $ February 11, 2020 Jerome Eisenberg (5) $ July 1, 2020 Jerome Eisenberg (6) $ March 10, 2021 Leonard Mass (7) $ May 11, 2020 Leonard Mass (5) $ July 1, 2020 Leonard Mass (8) $ September 27, 2020 Leonard Mass (9) $ March 10, 2021 Leonard Mass (6) $ March 10, 2021 Phil O’ Connell, Jr. (5) $ July 1, 2021 Phil O’ Connell, Jr. (5) $ July 1, 2020 Phil O’ Connell, Jr. (6) $ March 10, 2021 Of these options: (i) 150,000 vested immediately and (ii) the remaining vesting in six equal increments on each June 30th and December 31st, with the first vesting date being June 30, 2011. Vest in three equal annual increments subject to meeting certain performance milestones and further subject to continued employment on each applicable vesting date. Vests in six equal increments each June 30th and December 31st, with the first vesting date being December 31st, 2011. Vests in six equal increments on each June 30th and December 31st, with the first vesting date being June 30, 2010. Fully vested. Vests in six equal increments on each June 30th and December 31st, with the first vesting date being June 30, 2011. Vests in three equal increments each May 11th, with the first vesting date being May 11, 2011. Vests in three equal increments each September 27th, with the first vesting date being September 27, 2011. Vests inthree equal increments each June 30th and December 31st, with the first vesting date beingMarch 10, 2012. 42 Fiscal 2011 Director Compensation Table We do not pay cash compensation to our directors for service on our Board and our employees do not receive compensation for serving as members of our Board.Directors are reimbursed for reasonable expenses incurred in attending meetings and carrying out duties as board and committee members.Under the Plan, our non-employee directors receive automatic grants of stock options as compensation for their services on our Board, as described above. Name (a) Option Awards Total Jerome Eisenberg $ $ Anthony Marchese (2) $ $ Leonard Mass $ $ Phil O’Connell, Jr. $ $ The amounts in this column represent the fair value of the award as of the grant date as computed in accordance with FASB ASC Topic 718 and the recently revised SEC disclosure rules.These amounts represent awards that are paid in options to purchase shares of our common stock and do not reflect the actual amounts that may be realized by the directors. Mr. Marchese resigned on September 28, 2011. ITEM12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth the number of shares of GelTech’s voting stock beneficially owned as of September 28, 2011 by (i) those persons known by GelTech to be owners of more than 5% of GelTech’s common stock, (ii) each director of GelTech, (iii) all Named Executive Officers, and (iv) all executive officers and directors of GelTech as a group.Unless otherwise specified in the notes to this table, the address for each person is: c/o GelTech Solutions, Inc., 1460 Park Lane South, Suite 1, Jupiter, Florida33458. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner (1) Percentof Class(1) Directors and Named Executive Officers: CommonStock Michael Cordani (2) % Common Stock Joseph Ingarra (3) % Common Stock Peter Cordani (4) % Common Stock Jerome Eisenberg (5) * Common Stock Leonard Mass (6) * Common Stock Phil O’Connell, Jr. (7)(8) % Common Stock All directors and executive officers as a group (7 persons) (9) % 5% Stockholder: Common Stock Michael Reger (10) % * Less than 1%. 43 Applicable percentages are based on 22,104,570 shares outstanding as of September 28, 2011, adjusted as required by rules of the SEC. Beneficial ownership is determined under the rules of the SEC and generally includes voting or investment power with respect to securities. Shares of common stock underlying options and warrants and convertible notes currently exercisable or convertible, or exercisable or convertible within 60 days are deemed outstanding for computing the percentage of the person holding such securities but are not deemed outstanding for computing the percentage of any other person. Unless otherwise indicated in the footnotes to this table, GelTech believes that each of the stockholders named in the table has sole voting and investment power with respect to the shares of common stock indicated as beneficially owned by them.The table includes only vested options and warrants or options and warrants that will vest and become exercisable within 60 days. Mr. Cordani is Chairman of the Board and ChiefExecutive Officer. Shares are held with Mr. Cordani’s wife as tenants by the entirety. Includes 401,000 shares of common stock issuable upon exercise of vested options. Also includes 15,000 shares of common stock held by an adult child of Mr. Cordani. Mr. Cordani disclaims beneficial ownership of these securities and this disclosure shall not be deemed an admission that he is the beneficial owner of either the securities held in the trust or shares held by his children. Mr. Ingarra is a director and President. Includes 500,000 shares issuable upon exercise of vested options. Mr. Peter Cordani is a director and Chief Technology Officer. Includes shares held by North Carolina River Ridge II LLC, a company managed by Mr. Peter Cordani. It owns 447,208 shares of common stock. Thus, under SEC rules, Mr. Peter Cordani is considered the beneficial owner as explained in Note (1). Also includes 435,008 shares issuable upon exercise of vested options.Mr. Cordani is the trustee of three trusts which own 271,349 shares of GelTech. Mr. Eisenberg is a director. Representsshares issuable upon exercise of vested options. Mr. Mass is a director.Includes 70,000 shares issuable upon the exercise of vested options. Mr. O’Connell is a director. Includes 474,058 shares issuable upon exercise of warrants. Also includes 138,333 shares issuable upon exercise of vested options. Includes: (i) 95,241 shares jointly held by Mr. O’Connell and his wife, (ii) 513,215 shares held by the Phil D. O’Connell, Jr. Revocable Trust, of which Mr. O’Connell is the trustee, (iii) 10,000 shares held by Mr. O’Connell’s wife and (iv) 40,500 shares held in trusts for Mr. O’Connell’s children, of which Mr. O’Connell is the trustee. Mr. O’Connelldisclaims beneficial ownership of the securities held by his wife and this disclosure shall not be deemed an admission that he is the beneficial owner of the securities held by his wife. Includes 50,000 shares issuable upon the exercise of vested options held by Michael Hull, our Chief Financial Officer. Includes 1,350,000 shares issuable upon the exercise of warrants and 434,681 shares of common stock held in a grantor retained annuity trust of which Mr. Reger is the trustee. Address is 777 Yamato Road, Suite 300, Boca Raton, Florida 33431. 44 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE In addition to Michael and Peter Cordani, the following related parties are employed at GelTech:  Michael Cordani’s wife as a bookkeeper at $1,000 per week,  Michael and Peter Cordani’s father is employed as a researcher at $1,200 per week, and  Michael and Peter Cordani’s mother as a receptionist at $600 per week. We believe all of these salaries are at or are below the going rate of what such services would cost on the open market. On March17, 2008, we entered into a one-year Consulting Services Agreement with WSR Consulting, Inc. which required WSR to provide accounting and finance services including providing a Chief Financial Officer. From March 17, 2008 until September 1, 2011, Mr.Michael Hull had been acting as our part-time Chief Financial Officer on behalf of WSR.We paid WSR $5,000 per month for these part-time services. Because Mr. Hull has joined us on a full-time basis, we terminated this agreement.As of July 21, 2008, we hired another company, whose stockholder is a 50% stockholder of WSR, to provide investor relations services including issuing a research report and issue periodic reports about GelTech.We paid this company $3,000 per month for the first three months and $5,000 thereafter until we terminated the Investor Relations Agreement in March 2010.We also issued it 35,000 shares of restricted common stock and granted it piggyback registration rights.In connection with the Purchase Agreement with Lincoln Park, WSR has waived these piggyback registration rights. In August2008 and September2008, GelTech entered into two revolving line of credit agreements which permitted GelTech to borrow up to $4,000,000 and $1,000,000 from Mr.Michael Reger, its largest stockholder.In November2008 and April2009, GelTech received advances totaling $773,000 under the $1,000,000 line of credit.In February2009, GelTech borrowed $250,000 under the $4,000,000 revolving line of credit agreement in two separate fundings.These credit facilities, as described below, were cancelled in May2009. On May29, 2009, we entered into a Credit Enhancement and Financing Security Agreement or the 2009 Loan Agreement with Mr. Reger.Also on May29, 2009, GelTech entered into a $2,500,000 Revolving Line of Credit Agreement or Credit Agreement and borrowed $1,550,000 under the Credit Agreement.Advances under the Credit Agreement were being used for working capital, acquisition of inventory and to repay $1,058,943 due under the $1,000,000 and $4,000,000 credit facilities previously entered into with Mr.Reger.The Revolving Promissory Note executed by GelTech and delivered to Mr.Reger permitted GelTech to borrow up to $2,500,000.Interest was due monthly on the 20th day of each month beginning June20, 2009 and the principal and all accrued interest was due on May29, 2010.On May 20, 2010, GelTech and Mr. Reger extended the loan until May 19, 2011.Additionally, GelTech was required pay down the loan to a zero balance for a period of 30 consecutive days.This was required in the previous line of credit but the lender did not compel GelTech to do so. As consideration for the extension, Mr. Reger was paid $60,000 and was issued 150,000 shares of GelTech's common stock and 150,000 two-year warrants exercisable at $1.50 per share. On May29, 2009, GelTech and Mr.Reger entered into a Loan Cancellation Agreement by which the $1,058,943 due under the 2008 loans was repaid and the 2008 agreement was cancelled.This $1,058,943 sum is part of the $1,550,000 borrowed by GelTech.As consideration for entering into this 2009 Agreement, Mr.Reger was paid $60,000 and issued 150,000 shares of GelTech’s common stock. On February 18, 2011, GelTech and Michael Reger renegotiated their line of credit and reduced the principal on the line of credit by $1 million.Mr. Reger agreed to accept 892,857 shares of GelTech’s common stock in consideration for cancelling $1 million of the $2,497,483 line of credit, which was due in May 2011.The remaining $1,497,483 owed under the line of credit has been converted into a five-year note which is convertible at $1.12 per share bearing 5% interest per year. In connection with the loan cancellation, GelTech issued Mr. Reger 1,000,000 five-year warrants exercisable at $1.25 per share and 300,000 five-year warrants exercisable at $1.75 per share. Jerome Eisenberg, a director of GelTech, is the Chief Executive Officer of a company that was specifically formed to distribute FireIce® internationally, in connection with an agreement signed in July 2009 prior to Mr. Eisenberg becoming a director.As of the filing date of this report, no sales of FireIce® have been made by this company. 45 ITEM 14. PRINCIPAL ACCOUNTANTS FEES AND SERVICES. Our Audit Committee reviews and approves audit and permissible non-audit services performed by our independent registered public accounting firm, as well as the fees charged for such services.In its review of non-audit service and its appointment of Salberg & Company, P.A. as our independent registered public accounting firm, the Audit Committee considered whether the provision of such services is compatible with maintaining independence.All of the services provided and fees charged by Salberg & Company, P.A. in fiscal 2011 and 2010 were approved by the Audit Committee.The following table shows the fees for the fiscal years ended June30, 2011 and 2010. Fiscal Fiscal Audit Fees (1) $ $ Audit Related Fees (2) $ $
